Citation Nr: 0525694	
Decision Date: 09/20/05    Archive Date: 09/29/05	

DOCKET NO.  04-07 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for inpatient 
expenses at Hillcrest Medical Center in Tulsa, Oklahoma, on 
October 21 and 22, 2003.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The record reflects that the veteran's status as a 
nonservice-connected veteran was verified in February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision of the VA 
Medical Center in Muskogee, Oklahoma.



FINDINGS OF FACT

1.  In October 2003 service connection was not in effect for 
any disability.

2.  Treatment at Hillcrest Medical Center on October 21 and 
22, 2003, was not authorized by VA.

3.  At the time the veteran was seen in the emergency room on 
October 21, 2003, at Hillcrest Medical Center, a VA facility 
was feasibly available.  


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
for inpatient expenses at Hillcrest Medical Center on October 
21 and 22, 2003, have not been met.  38 U.S.C.A. §§ 1703, 
1725, 1728, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 17.52, 17.120, 17.1000, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In claims involving payment or reimbursement by VA for 
medical expenses incurred as a result of treatment at a 
private facility, there are different theories of entitlement 
which must be addressed:  (1)  Whether the services for which 
payment is sought were authorized by VA, see 38 U.S.C.A. 
§ 1703(a); (2) whether the claimant is entitled to payment or 
reimbursement for services not previously authorized that are 
related to service-connected disability, see 38 U.S.C.A. 
§ 1728(a); and (3) whether the claimant is entitled to 
payment or reimbursement for services not previously 
authorized relating to nonservice-connected disability, see 
38 U.S.C.A. § 1725.  See also Hennessey v. Brown, 7 Vet. App. 
143 (1994).

When VA facilities or other Government facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing care or services required, VA may 
contract with non-VA facilities for care in accordance with 
the provisions of this section.  When demand is only for 
infrequent use, individual authorizations may be used.  
38 C.F.R. § 17.52.  

It is neither asserted nor shown that prior authorization for 
the veteran's medical care at Hillcrest Medical Center on 
October 21 and 22, 2003, was obtained.  Rather, the record 
indicates that such prior authorization by VA was not asked 
for or received by the veteran.  Accordingly, a preponderance 
of the evidence is against payment of the veteran's claim on 
the basis that prior authorization for inpatient medical care 
on October 21 and 22, 2003, was obtained.  38 U.S.C.A. § 1703 
(West 2002).  

It is neither asserted nor shown that the veteran has 
established service connection for any disability.  Rather, 
the record indicates that the veteran had not established 
service connection for any disability in October 2003.  
Therefore, a preponderance of the evidence is against payment 
or reimbursement for inpatient care at Hillcrest Medical 
Center on October 21 and 22, 2003, under the provisions of 
38 U.S.C.A. § 1728.

The remaining issue is to determine whether the veteran is 
eligible for reimbursement or payment of inpatient medical 
services at Hillcrest Medical Center on October 21 and 22, 
2003, that were not previously authorized under the 
provisions of 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. 
§§ 17.1000, 17.1002 (2004).  

Payment or reimbursement under 38 U.S.C.A. § 1725 for 
emergency services may be made only, inter alia, if the 
following conditions are met:  a VA or other Federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent lay person (as an example, these 
conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center).  
38 C.F.R. § 17.1002(c) (2004).

A Hillcrest Medical Center treatment record reflects that the 
veteran was seen at 12:20 on October 21, 2003.  His mode of 
arrival was walk-in and this record indicates that he had the 
onset of abdominal pain and diarrhea of a one-week duration.  
His triage acuity was indicated to be urgent (as opposed to 
emergent or non-urgent) and he was triaged to the emergency 
department.  He remained hospitalized until October 22, 2003, 
at which time he was discharged to his home to be followed up 
at VA.  

A December 2003 VA claim worksheet indicates that the 
veteran's claim was denied because, inter alia, VA facilities 
were feasibly available to provide the services.  

In the veteran's December 2003 notice of disagreement, he 
indicated that he had been previously treated at the Dallas 
VA, but had recently moved to Tulsa.  He indicated that he 
became very ill late at night and the VA in Tulsa was not 
open so he had to go to the Hillcrest Medical Center 
emergency room.  He reported that his daughter took him to 
the emergency room because the VA was not open and he was in 
real bad pain.  When he lived in Dallas he had been able to 
go to the VA because it was open 24 hours, but the one in 
Tulsa did not stay open all night.  He indicated that he had 
never heard of Muskogee because he had just moved to Tulsa.  
Therefore, he had no idea where Muskogee was.  He also 
reported that he had no idea that the VA in Tulsa was not 
open for 24 hours, so he took the necessary steps to treat 
himself by going to Hillcrest Medical Center.  

A January 2004 claim reconsideration worksheet continues to 
indicate that the veteran's claim was denied, inter alia, 
because VA facilities were feasibly available to provide the 
services.  

The regulations contemplate that to show that VA or other 
Federal facilities were not feasibly available, it must be 
demonstrated that an attempt to use them beforehand would not 
have been considered reasonable by a prudent lay person.  An 
example is offered that if evidence establishes that 
ambulance personnel, transporting the veteran, determine that 
the nearest available appropriate level of care was at a non-
VA medical center, then it would be demonstrated that VA or 
other Federal facilities were not feasibly available.  In 
this case the evidence indicates that VA facilities were 
feasibly available to provide the veteran the medical 
services he received at Hillcrest Medical Center.

The Board first notes that the veteran was apparently treated 
at Hillcrest Hospital from 12:07 October 21, 2003 to 19:31 
October 22, 2003, according to several headers on documents 
from that hospitalization.  Other notations also indicate 
that the veteran was seen during the day on October 21, 2003 
at that facility (e.g., an emergency department record made 
at 1448, an interim H&P note made at 1840, etc.). Thus, it is 
not at all clear that the veteran went from his home to the 
emergency room in the middle of the night, as he now recalls.  
Nonetheless, while the veteran has indicated that he was not 
aware that Tulsa was not open 24 hours, he does not indicate 
that he made any attempt to determine whether other VA 
facilities, including those at Muskogee, were available to 
provide the medical services he needed.  

The veteran was not transported to Hillcrest Medical Center 
by ambulance, but was able to walk into that facility 
apparently after being transported by a family member.  
Therefore, it was not ambulance personnel that determined 
that the nearest available appropriate level of care was at a 
non-VA medical center.  Rather, it was the veteran who 
determined that this was the most convenient facility without 
making an effort to ascertain whether a VA facility - in 
Tulsa or elsewhere --would have been available to treat him.  
There is no evidence of record indicating that a VA facility 
was not feasibly available to the veteran and the veteran's 
only explanation is that he had never heard of Muskogee, but 
he does not indicate that he made any attempt to ascertain 
whether any other VA medical facility was available.  

On the basis of the above analysis, the Board concludes that 
a preponderance of the evidence is against a finding that a 
VA medical facility was not feasibly available because such 
facility was available and the veteran did not make an 
attempt to use it beforehand, and because this determination 
was not made by ambulance personnel transporting the veteran 
or in a situation equivalent thereto.  Therefore, a 
preponderance of the evidence is against payment or 
reimbursement for inpatient expenses at Hillcrest Medical 
Center on October 21 and 22, 2003.  38 U.S.C.A. § 1725 (West 
2002).

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information necessary to substantiate a claim for VA 
benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was rendered prior to the veteran being provided 
a VCAA notice.  Where VCAA notice was not provided prior to 
the initial decision, the veteran has the right to content 
complying notice and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via a March 
2004 letter as well as the February 2004 statement of the 
case.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  18 Vet. App. at 120-121.  

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been advised to submit 
any evidence that he has that is relevant to his claim.  For 
these reasons, to decide the appeal would not be prejudicial 
error to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by prior 
conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to a decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for appellant's benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre initial adjudication notice 
constitutes harmless error, especially since a determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, since each of the four content 
requirements of the VCAA notice have been fully satisfied, 
any error in not providing a notice prior to the initial 
adjudication is harmless error.  

With respect to the VA's duty to assist, private treatment 
records have been obtained.  The veteran has declined a 
personal hearing.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  (Strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  (Remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Payment of inpatient expenses at Hillcrest Medical Center on 
October 21 and 22, 2003, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


